Citation Nr: 0013376	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  96-47 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to assignment of a higher disability rating for 
nerve contusion, right leg, status post catheterization, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant, appellant's wife


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 

INTRODUCTION

The veteran served on active duty from October 1965 to 
November 1967.
 
This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a decision dated in June 1996 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which granted entitlement to 
compensation for nerve contusion, right leg, status post 
catheterization, under the provisions of 38 U.S.C.A. § 1151 
(West 1991), evaluated as 10 percent disabling.  The veteran 
appealed the issue of entitlement to a higher rating, and in 
September 1999, the Board remanded the claim for additional 
development.  In January 2000, the RO affirmed the 10 percent 
rating.


FINDING OF FACT

The veteran's nerve contusion, right leg, status post 
catheterization, is shown to have resulted in severe 
incomplete paralysis.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation of 20 percent 
for nerve contusion, right leg, status post catheterization, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8522 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

In its rating decision of June 1996, the RO assigned the 
veteran's nerve contusion, right leg, status post 
catheterization, a 10 percent rating, effective August 8, 
1995.  The veteran appealed the issue of entitlement to a 
higher rating.  As the veteran is appealing the original 
assignment of a disability evaluation following an award of 
service connection, and, as such, the claim for a higher 
evaluation is well-grounded.  See 38 U.S.C.A. § 5107(a); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, in 
such a case it is not the present level of disability which 
is of primary importance, but rather the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  After 
reviewing the evidence, the Board is also satisfied that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and that no further 
assistance is required to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a). 
 
The Board initially notes that a review of VA hospital 
records, dated in August 1995, shows that the veteran's nerve 
contusion, right leg, status post catheterization, was 
sustained after he was admitted to the hospital for 
complaints of chest pain.  He underwent a PTCA (percutaneous 
transluminal coronary angioplasty, and a coronary artery 
angiogram, at which time a catheter was passed through his 
right femoral artery (LAD stent).  The veteran subsequently 
complained of right leg pain and received diagnoses that 
included left anterior descending coronary artery stent, 
neurogenic leg pain (nerve contusion status post 
catheterization), and right leg pain secondary to nerve 
contusion.  These records also show that the veteran's 
medical history is remarkable for diagnoses of coronary 
artery disease, hypertension, obesity and diabetes mellitus 
(of about five years' duration). 

The veteran subsequently filed a claim, and in June 1996 the 
RO granted compensation for nerve contusion, right leg, 
status post catheterization, under the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999).  The RO assigned 
a 10 percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 
(DC) 8522.  The veteran has appealed the issue of entitlement 
to a higher rating.  

Under 38 C.F.R. § 4.124a, neuralgia and neuritis of a nerve 
are rated as paralysis of the nerve under the appropriate 
diagnostic code.  Under 38 C.F.R. § 4.124a, DC 8522, a 
compensable rating for disability of the superficial peroneal 
nerve is warranted when there is evidence of moderate 
incomplete paralysis (10 percent), and higher rating is 
warranted for severe incomplete paralysis (20 percent), or 
complete paralysis of the nerve with eversion of the foot 
weakened (30 percent).

A review of the veteran's written statements, and the 
transcripts from his hearings, held in January 1997 and June 
1999, shows that he argues that he has constant pain from his 
groin down to his ankle which is unrelieved by his 
transcutaneous electrical nerve stimulation (TENS) unit, that 
he occasionally has swelling and numbness, and that he falls 
down two to three times per week.  He further stated that he 
sometimes uses a walker or a wheelchair, and that most days 
he only walks from the bedroom to his den, where he sits in 
front of the television all day.  The veteran's wife asserted 
that she takes care of the veteran on a daily basis, and that 
he is often in a great deal of pain.

The Board finds that the criteria for a rating of 20 percent 
have been met as of August 8, 1995.  The August 1995 VA 
hospital report indicates that the veteran was obese (315 
pounds) upon admission, and he was noted to have diabetes 
mellitus at that time.  VA outpatient treatment records, 
dated shortly after the veteran's surgery, in September 1995, 
clearly indicate that  and that he sustained peroneal nerve 
damage on top of preexisting peripheral neuropathy.  The 
records also show that the veteran's peripheral neuropathy 
was most probably secondary to diabetes mellitus.  Recovery 
of the nerve was considered questionable due to the fact that 
the veteran already had a diseased nerve to begin with.  The 
subsequently dated medical evidence includes VA hospital and 
outpatient treatment reports, dated between 1995 and 1999, VA 
examination reports, dated in March 1996 and October 1999, 
and records from the Social Security Administration (SSA) 
associated with a decision dated in July 1996.  This evidence 
includes a September 1995 VA outpatient treatment report 
showing that the veteran had no dorsiflexion or inversion in 
his right lower extremity (RLE).  An October 1995 VA 
outpatient treatment report shows that strength in the RLE on 
dorsiflexion was 1/5, with 2/5 strength on eversion, 3/5 
strength during inversion, and 3+/5 strength during plantar 
flexion.  This report indicates that minimal progress had 
been made after two weeks of therapy.  

A VA neurological examination report, dated in March 1996, 
shows that the veteran had minimal extension and flexion at 
the right knee, with no plantar flexion or dorsiflexion of 
the right ankle.  In comparison, the left lower extremity had 
5/5 strength in all modalities.  He could not wiggle his 
right toes on request.  He was exquisitely sensitive to touch 
over the medial portion of his right calf, and there was 
decreased sensation to pinprick in the medial portion of the 
lower and upper RLE.  

A VA general medical examination report, dated in March 1996, 
shows that the veteran complained of hypersensitivity and 
pain in his RLE.  Strength in the RLE was recorded as 1/5 
(compared to 4-5/5 in the left lower extremity).  The veteran 
could not dorsiflex his right ankle, and he was noted to be 
using a walker.  Mid-thigh circumference was 24 inches on the 
left and 233/4 inches on the right, and mid-calf circumference 
was 17 inches on the right and 163/4 inches on the left.  

Records associated with a July 1996 SSA decision include an 
April 1996 functional capacity assessment (FCA), which 
indicates that the veteran had had pain, weakness and 
numbness due to severe neuropathy in his legs which was 
painful and required several medications.  The FCA indicated 
that the veteran could frequently perform such actions as 
stooping, kneeling, crouching and crawling.  He was thought 
to be unable to stand and do a meaningful job on his feet.  

VA outpatient treatment reports, dated between June 1997 and 
March 1999, show periodic treatment for leg pain, with 
assessments that included bilateral lower extremity 
neuropathy, severe diabetic neuropathy, and chronic pain 
secondary to nerve trauma.  The veteran was noted to be using 
a cane.  Treatment included a TENS unit, medication and nerve 
blocks.  The nerve blocks were reportedly not effective.  VA 
outpatient treatment reports, dated in November 1996 and 
April 1997, note 1/5 strength in the RLE.  

Finally, a VA examination report, dated in October 1999, 
shows that on examination, the veteran weighed 331 pounds.  
He came to the clinic using a quad cane.  The examiner noted 
that he had performed the veteran's 1996 examination, and 
that the veteran's examination was "very similar" to that 
performed in 1996.  His gait was narrow-based and he leaned 
toward the left.  He was not scuffing the toe of either shoe 
when he walked, and his shoes did not reveal scuffing at the 
toes.  He refused to attempt to walk in tandem gait, 
complaining that he was too weak.  He was able to slightly 
raise the right foot in dorsiflexion, although "he made very 
little attempt to engage the muscles of the anterior 
tibialias."  He appears to have complained of pain 
constantly, to include in the medial portion of the right 
calf when attempting to lock the right leg.  He also 
complained that he could not fully dorsiflex the right ankle.  
Strength in the RLE was between 3+ and 4/5, as opposed to 5/5 
in the left lower extremity.  Palpation of the lower 
extremities showed no increase in temperature.  The feet had 
normal warmth, bilaterally.  On sensory evaluation, the 
veteran complained of a slight decrease in vibration at the 
toes of both feet, and decreased sensation up to the right 
ankle on pinprick.  The examiner noted that the veteran had 
uncontrolled diabetes mellitus and findings consistent with a 
peripheral neuropathy which was as likely as not secondary to 
diabetes mellitus.  The examiner concluded that no further 
workup was warranted since the veteran's examination was 
similar to his 1996 examination.

The Board finds that the objective findings show that the 
veteran's nerve contusion, right leg, status post 
catheterization, has been productive of a severe incomplete 
paralysis.  In this regard, it is clear that the veteran's 
nonservice-connected obesity, peripheral neuropathy and 
diabetes mellitus have contributed to the symptoms he 
experiences in his right lower extremity.  The Board's 
remand, dated in September 1999, specifically requested an 
examination in which the examiner was to determine, if 
possible, the degree of disability attributable solely to his 
nerve injury.  However, a review of the October 1999 VA 
examination report shows that it does not provide a clear 
basis upon which to dissociate the symptoms of his service-
connected disorder from his nonservice-connected diabetes, 
obesity or peripheral neuropathy.  In such cases, when it is 
not possible to separate the effects of the service-connected 
condition from a nonservice-connected condition, 38 C.F.R. § 
3.102 (1999) requires that reasonable doubt on any issue be 
resolved in the veteran's favor, and that such signs and 
symptoms be attributed to the service-connected condition.  
Mittleider v. West, 11 Vet. App. 181 (1998).  Here, the 
evidence shows that the veteran has consistently complained 
of RLE pain, for which he has undergone extensive treatment.  
Objective findings indicate that the veteran has been using a 
cane, and that, in contrast to 5/5 strength generally noted 
in the left lower extremity, the RLE strength was 
significantly diminished.  Based on the foregoing, the Board 
finds that the criteria for a 20 percent evaluation under DC 
8522 have been met.

A rating in excess of 20 percent is not warranted.  
Initially, the Board notes that under 38 C.F.R. § 4.123, the 
maximum rating for neuritis, cranial or peripheral, 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is 
severe, incomplete, paralysis.  In addition, the Board points 
out that a review of the evidence does not show that the 
veteran has complete paralysis of the nerve with eversion of 
the foot weakened, as required for a 30 percent rating under 
DC 8522.  For example, although the veteran is noted to 
ambulate with a cane, the objective evidence does not show 
findings such as right foot drop, RLE atrophy, or a loss of 
range of motion in the RLE which would warrant a conclusion 
that the veteran has complete paralysis of his nerve.  In 
sum, while acknowledging that the veteran's disability is 
severe, the current 20 percent rating contemplates a finding 
of severe disability.  While EMG and other tests reveal 
substantial nerve impairment, the overall diagnostic criteria 
for a 30 percent evaluation are not shown to be met.  Given 
the foregoing evidence, the veteran's complaints of pain are 
unaccompanied by objective evidence showing functional loss, 
such that a rating in excess of 20 percent for nerve 
contusion, right leg, status post catheterization, is 
warranted under DC 8522.  

Finally, the veteran's claim was received by the VA on 
September 28, 1995.  VA hospital records show that the 
operation which caused the veteran's nerve contusion, right 
leg, status post catheterization, took place on August 8, 
1995, and the aforementioned medical evidence shows that he 
has had a severe incomplete paralysis since that time.  The 
Board therefore finds that the record should be viewed as 
showing that he met the criteria for a 20 percent rating as 
of the date of his catheterization, and that the proper 
effective date for his 20 percent rating for  is August 8, 
1995.  See 38 C.F.R. § 3.400(i) (1999); Fenderson, supra, 
126-127.  

ORDER

A rating of 20 percent for nerve contusion, right leg, status 
post catheterization,  effective from August 8, 1995, is 
granted, subject to provisions governing the payment of 
monetary benefits.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

